Exhibit 10.3

THE ALLSTATE CORPORATION
2006 EQUITY COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
As Amended and Restated effective as of September 10, 2006

ARTICLE I.   Establishment, Purpose and Duration

 


SECTION 1.1.        ESTABLISHMENT OF THE PLAN.   THE ALLSTATE CORPORATION, A
DELAWARE CORPORATION (HEREINAFTER REFERRED TO AS THE “COMPANY”), HEREBY
ESTABLISHES AN EQUITY COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS, TO BE KNOWN
AS “THE ALLSTATE CORPORATION 2006 EQUITY COMPENSATION PLAN FOR NON-EMPLOYEE
DIRECTORS” (HEREINAFTER REFERRED TO AS THE “PLAN”), AS SET FORTH IN THIS
DOCUMENT.  THE PLAN PERMITS THE GRANT OF STOCK OPTIONS, ELECTION SHARES, STOCK,
RESTRICTED STOCK, AND RESTRICTED STOCK UNITS TO NON-EMPLOYEE DIRECTORS OF THE
COMPANY.


SECTION 1.2.        PURPOSE OF THE PLAN.   THE PURPOSE OF THE PLAN IS TO PROMOTE
THE SUCCESS AND ENHANCE THE VALUE OF THE COMPANY BY LINKING THE PERSONAL
INTERESTS OF MEMBERS OF THE COMPANY’S BOARD OF DIRECTORS (THE “BOARD”) TO THOSE
OF COMPANY STOCKHOLDERS AND CUSTOMERS.  THE PLAN IS FURTHER INTENDED TO ASSIST
THE COMPANY IN ITS ABILITY TO MOTIVATE, ATTRACT AND RETAIN HIGHLY QUALIFIED
INDIVIDUALS TO SERVE AS DIRECTORS OF THE COMPANY.


SECTION 1.3.        DURATION OF THE PLAN.   THE PLAN SHALL BECOME EFFECTIVE WHEN
APPROVED BY THE STOCKHOLDERS AT THE 2006 ANNUAL MEETING OF STOCKHOLDERS ON MAY
16, 2006 (THE “EFFECTIVE DATE”) AND SHALL REMAIN IN EFFECT, SUBJECT TO THE RIGHT
OF THE BOARD TO TERMINATE THE PLAN AT ANY TIME PURSUANT TO ARTICLE X HEREIN,
UNTIL ALL SHARES OF STOCK SUBJECT TO THE PLAN SHALL HAVE BEEN PURCHASED OR
ACQUIRED ACCORDING TO THE PLAN’S PROVISIONS.

ARTICLE II.   Definitions

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when such meaning is intended, the initial letter of the word is
capitalized:


SECTION 2.1.        “AWARD” MEANS, INDIVIDUALLY OR COLLECTIVELY, A GRANT UNDER
THE PLAN OF STOCK OPTIONS, ELECTION SHARES, STOCK, RESTRICTED STOCK, AND
RESTRICTED STOCK UNITS OR ANY OTHER TYPE OF AWARD PERMITTED UNDER ARTICLE IX.


SECTION 2.2.        “AWARD AGREEMENT” MEANS AN AGREEMENT SETTING FORTH THE TERMS
AND PROVISIONS APPLICABLE TO AN AWARD GRANTED TO A PARTICIPANT UNDER THE PLAN.


SECTION 2.3.        “BOARD” SHALL HAVE THE MEANING SET FORTH IN SECTION 1.2
HEREIN.


SECTION 2.4.        “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
FROM TIME TO TIME.


SECTION 2.5.        “COMMITTEE” MEANS THE COMPANY’S NOMINATING AND GOVERNANCE
COMMITTEE OR SUCH OTHER COMMITTEE AS THE BOARD SHALL SELECT.

1


--------------------------------------------------------------------------------




 


SECTION 2.6.        “COMPANY” SHALL HAVE THE MEANING SET FORTH IN SECTION 1.1
HEREIN, OR ANY SUCCESSOR TO THE COMPANY AS PROVIDED IN ARTICLE XI HEREIN.


SECTION 2.7.        “DISABILITY” MEANS A MEDICALLY DETERMINABLE PHYSICAL OR
MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO
LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS WHICH, IN THE OPINION OF
THE COMMITTEE, RENDERS A PARTICIPANT UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL
ACTIVITY.


SECTION 2.8.        “DIVIDEND EQUIVALENT” MEANS, WITH RESPECT TO SHARES OF STOCK
SUBJECT TO AN AWARD, A RIGHT TO BE PAID AN AMOUNT EQUAL TO CASH DIVIDENDS
DECLARED ON AN EQUAL NUMBER OF OUTSTANDING SHARES OF STOCK.


SECTION 2.9.        “EFFECTIVE DATE” SHALL HAVE THE MEANING SET FORTH IN SECTION
1.3 HEREIN.


SECTION 2.10.      “ELECTION SHARES” MEANS ANY SHARES OF STOCK ISSUED TO A
NON-EMPLOYEE DIRECTOR PURSUANT TO THE ELECTION OF SUCH PERSON TO RECEIVE SUCH
SHARES OF STOCK IN LIEU OF CASH COMPENSATION MADE IN ACCORDANCE WITH SECTION 8.2
HEREIN.


SECTION 2.11.      “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED FROM TIME TO TIME, OR ANY SUCCESSOR ACT THERETO.


SECTION 2.12.      “EXERCISE PERIOD” MEANS THE PERIOD DURING WHICH A STOCK
OPTION IS EXERCISABLE, AS SET FORTH IN THE RELATED AWARD AGREEMENT.


SECTION 2.13.      “FAIR MARKET VALUE” MEANS, AS OF ANY APPLICABLE DATE, THE
AVERAGE OF THE HIGH AND LOW PRICES OF THE STOCK AS REPORTED IN THE CONSOLIDATED
TRANSACTION REPORTING SYSTEM, OR IF THERE WAS NO SUCH REPORTED SALE ON THE
RELEVANT DATE, THEN ON THE LAST PREVIOUS DAY ON WHICH A SALE WAS REPORTED.


SECTION 2.14.      “FAMILY MEMBER” MEANS ANY SPOUSE, CHILD, STEPCHILD OR
GRANDCHILD, INCLUDING ADOPTIVE RELATIONSHIPS; A TRUST IN WHICH THESE PERSONS
HAVE MORE THAN FIFTY (50) PERCENT OF THE BENEFICIAL INTEREST; A FOUNDATION IN
WHICH THESE PERSONS (OR THE NON-EMPLOYEE DIRECTOR) CONTROL THE MANAGEMENT OF
ASSETS; AND ANY OTHER ENTITY IN WHICH THESE PERSONS (OR THE NON-EMPLOYEE
DIRECTOR) OWN MORE THAN FIFTY (50) PERCENT OF THE VOTING INTERESTS.


SECTION 2.15.      “NON-EMPLOYEE DIRECTOR” MEANS EACH MEMBER OF THE BOARD WHO IS
NOT AN OFFICER OR EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.


SECTION 2.16.      “OPTION EXERCISE PRICE” MEANS THE PRICE AT WHICH A SHARE OF
STOCK MAY BE PURCHASED BY A PARTICIPANT PURSUANT TO A STOCK OPTION, AS
DETERMINED BY THE COMMITTEE AND SET FORTH IN THE APPLICABLE AWARD AGREEMENT.


SECTION 2.17.      “PARTICIPANT” MEANS A NON-EMPLOYEE DIRECTOR WHO HAS AN
OUTSTANDING AWARD GRANTED UNDER THE PLAN.

2


--------------------------------------------------------------------------------




 


SECTION 2.18.      “PERIOD OF RESTRICTION” MEANS THE PERIOD DURING WHICH
RESTRICTED STOCK OR RESTRICTED STOCK UNITS ARE SUBJECT TO TRANSFER AND/OR
FORFEITURE RESTRICTIONS, AS PROVIDED IN ARTICLE VII HEREIN.


SECTION 2.19.      “PLAN” SHALL HAVE THE MEANING SET FORTH IN SECTION 1.1
HEREIN.


SECTION 2.20.      “RESTRICTED STOCK” MEANS AN AWARD OF SHARES OF STOCK GRANTED
TO A PARTICIPANT PURSUANT TO ARTICLE VII HEREIN.  DELIVERY OF RESTRICTED STOCK
SHALL BE EFFECTED BY EITHER (I) A STOCK CERTIFICATE OR CERTIFICATES OR (II)
BOOK-ENTRY FORM, IN AN APPROPRIATE NUMBER OF SHARES OF STOCK BASED UPON THE
NUMBER OF SHARES OF RESTRICTED STOCK ISSUED.


SECTION 2.21.      “RESTRICTED STOCK UNIT” MEANS A CONTRACTUAL RIGHT TO ACQUIRE
A SHARE OF STOCK PURSUANT TO AN AWARD GRANTED TO A PARTICIPANT AS PROVIDED IN
ARTICLE VII HEREIN.


SECTION 2.22.      “SECTION 409A” SHALL HAVE THE MEANING SET FORTH IN SECTION
12.5 HEREIN.


SECTION 2.23.      “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS
AMENDED.


SECTION 2.24.      “STOCK” MEANS THE COMMON STOCK, $.01 PAR VALUE, OF THE
COMPANY.


SECTION 2.25.      “STOCK OPTION” MEANS AN OPTION TO PURCHASE SHARES OF STOCK,
GRANTED UNDER ARTICLE VI HEREIN.

ARTICLE III.   Administration

 


SECTION 3.1.        THE COMMITTEE.   THE PLAN SHALL BE ADMINISTERED BY THE
COMMITTEE.


SECTION 3.2.        AUTHORITY OF THE COMMITTEE.   THE COMMITTEE SHALL HAVE FULL
POWER EXCEPT AS LIMITED BY LAW, THE ARTICLES OF INCORPORATION OR THE BYLAWS OF
THE COMPANY, SUBJECT TO SUCH OTHER RESTRICTING LIMITATIONS OR DIRECTIONS AS MAY
BE IMPOSED BY THE BOARD AND SUBJECT TO THE PROVISIONS HEREIN, TO RECOMMEND TO
THE FULL BOARD THE SIZE AND TYPES OF AWARDS AND THE TERMS AND CONDITIONS OF SUCH
AWARDS, IN A MANNER CONSISTENT WITH THE PLAN; TO CONSTRUE AND INTERPRET THE PLAN
AND ANY AGREEMENT OR INSTRUMENT ENTERED INTO UNDER THE PLAN; TO ESTABLISH, AMEND
OR WAIVE RULES AND REGULATIONS FOR THE PLAN’S ADMINISTRATION; TO RECOMMEND THE
AMENDMENT OF THE TERMS AND CONDITIONS OF ANY OUTSTANDING AWARD; AND TO AUTHORIZE
ANY ACTION OF OR MAKE ANY DETERMINATION BY THE COMPANY AS THE COMMITTEE SHALL
DEEM NECESSARY OR ADVISABLE FOR CARRYING OUT THE PURPOSES OF THE PLAN; PROVIDED,
HOWEVER, THAT THE TERMS AND CONDITIONS OF ANY OUTSTANDING AWARD SHALL NOT BE
AMENDED SO AS TO ADVERSELY AFFECT IN ANY MATERIAL WAY SUCH AWARD WITHOUT THE
WRITTEN CONSENT OF THE PARTICIPANT HOLDING SUCH AWARD (OR IF THE PARTICIPANT IS
NOT THEN LIVING, THE PARTICIPANT’S PERSONAL REPRESENTATIVE OR ESTATE), UNLESS
SUCH AMENDMENT IS REQUIRED BY APPLICABLE LAW.  FURTHER, THE COMMITTEE SHALL
INTERPRET AND MAKE ALL OTHER DETERMINATIONS WHICH MAY BE NECESSARY OR ADVISABLE
FOR THE ADMINISTRATION OF THE PLAN.  AS PERMITTED BY LAW, THE COMMITTEE MAY
DELEGATE ITS AUTHORITIES AS IDENTIFIED HEREUNDER.


SECTION 3.3.        DELIVERY OF STOCK BY COMPANY; RESTRICTIONS ON STOCK.  
NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, THE COMPANY SHALL HAVE NO
LIABILITY TO DELIVER ANY SHARES OF STOCK OR BENEFITS UNDER THE PLAN UNLESS SUCH
DELIVERY WOULD COMPLY WITH ALL APPLICABLE LAWS

3


--------------------------------------------------------------------------------





 

(including, without limitation, the Code, the Securities Act and the Exchange
Act) and applicable requirements of any securities exchange or similar entity. 
The Committee may recommend that the Board impose such restrictions on any
shares of Stock acquired under the Plan as it may deem advisable, including,
without limitation, restrictions to comply with applicable Federal securities
laws, with the requirements of any stock exchange or market upon which such
Stock is then listed and/or traded and with any blue sky or state securities
laws applicable to such Stock.


SECTION 3.4.        APPROVAL.   THE COMMITTEE OR THE FULL BOARD SHALL APPROVE
ALL AWARDS MADE UNDER THE PLAN AND ALL ELECTIONS MADE BY PARTICIPANTS, PRIOR TO
THEIR EFFECTIVE DATE, TO THE EXTENT NECESSARY TO COMPLY WITH RULE 16B-3 UNDER
THE EXCHANGE ACT.


SECTION 3.5.        DECISIONS BINDING.   ALL DETERMINATIONS AND DECISIONS MADE
BY THE COMMITTEE PURSUANT TO THE PROVISIONS OF THE PLAN AND ALL RELATED ORDERS
OR RESOLUTIONS OF THE BOARD SHALL BE FINAL, CONCLUSIVE AND BINDING ON ALL
PERSONS, INCLUDING THE COMPANY, ITS STOCKHOLDERS, PARTICIPANTS AND THEIR
ESTATES.  NO MEMBER OF THE COMMITTEE SHALL BE LIABLE FOR ANY ACTION OR
DETERMINATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN OR ANY AWARD.


SECTION 3.6.        COSTS.   THE COMPANY SHALL PAY ALL COSTS OF ADMINISTRATION
OF THE PLAN.

ARTICLE IV.   STock Subject to the Plan

 


SECTION 4.1.        NUMBER OF SHARES.  SUBJECT TO SECTION 4.2 HEREIN, THE
MAXIMUM NUMBER OF SHARES OF STOCK THAT MAY BE ISSUED PURSUANT TO AWARDS UNDER
THE PLAN SHALL BE 600,000.  SHARES OF STOCK UNDERLYING LAPSED OR FORFEITED
AWARDS OF RESTRICTED STOCK SHALL NOT BE TREATED AS HAVING BEEN ISSUED PURSUANT
TO AN AWARD UNDER THE PLAN.  SHARES OF STOCK THAT ARE POTENTIALLY DELIVERABLE
UNDER AN AWARD THAT EXPIRES OR IS CANCELLED, FORFEITED, SETTLED IN CASH OR
OTHERWISE SETTLED WITHOUT DELIVERY OF SHARES OF STOCK SHALL NOT BE TREATED AS
HAVING BEEN ISSUED UNDER THE PLAN.  SHARES OF STOCK THAT ARE TENDERED OR
WITHHELD TO SATISFY THE OPTION EXERCISE PRICE RELATED TO A STOCK OPTION OR OTHER
AWARD SHALL BE DEEMED TO BE SHARES OF STOCK ISSUED UNDER THE PLAN.  SHARES OF
STOCK ISSUED PURSUANT TO THE PLAN MAY BE (I) AUTHORIZED BUT UNISSUED SHARES OF
STOCK, (II) TREASURY STOCK, OR (III) SHARES PURCHASED ON THE OPEN MARKET.


SECTION 4.2.        ADJUSTMENTS IN AUTHORIZED STOCK AND AWARDS.   IN THE EVENT
OF ANY EQUITY RESTRUCTURING (WITHIN THE MEANING OF FINANCIAL ACCOUNTING
STANDARDS NO. 123 (REVISED 2004)) THAT CAUSES THE PER SHARE VALUE OF SHARES OF
STOCK TO CHANGE, SUCH AS A STOCK DIVIDEND, STOCK SPLIT, SPIN OFF, RIGHTS
OFFERING, OR RECAPITALIZATION THROUGH A LARGE, NONRECURRING CASH DIVIDEND, THE
COMMITTEE SHALL CAUSE THERE TO BE MADE AN EQUITABLE ADJUSTMENT TO THE NUMBER AND
KIND OF SHARES THAT MAY BE ISSUED UNDER THE PLAN AND TO THE NUMBER AND KIND OF
SHARES OR UNITS SUBJECT TO AND THE EXERCISE PRICE (IF APPLICABLE) OF ANY THEN
OUTSTANDING AWARDS OF STOCK OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS OR
ANY OTHER AWARDS RELATED TO SHARES OF STOCK (TO THE EXTENT SUCH OTHER AWARDS
WOULD NOT OTHERWISE AUTOMATICALLY ADJUST IN THE EQUITY RESTRUCTURING).  IN THE
EVENT OF ANY OTHER CHANGE IN CORPORATE CAPITALIZATION, SUCH AS A MERGER,
CONSOLIDATION, ANY REORGANIZATION (WHETHER OR NOT SUCH REORGANIZATION COMES
WITHIN THE DEFINITION OF SUCH TERM IN SECTION 368 OF THE CODE) OR ANY PARTIAL OR
COMPLETE LIQUIDATION OF THE COMPANY, SUCH EQUITABLE ADJUSTMENTS DESCRIBED IN THE
FOREGOING SENTENCE SHALL BE MADE AS MAY BE DETERMINED TO BE APPROPRIATE AND
EQUITABLE BY THE BOARD UPON RECOMMENDATION OF THE COMMITTEE TO

4


--------------------------------------------------------------------------------





 

prevent dilution or enlargement of rights.  In either case, any such adjustment
shall be conclusive and binding for all purposes of the Plan.  Unless otherwise
determined by the Board upon recommendation of the Committee, the number of
shares of Stock subject to an Award shall always be a whole number.  In no event
shall an outstanding Stock Option be amended for the sole purpose of reducing
the Option Exercise Price thereof.

ARTICLE V.   Eligibility and Participation

 


SECTION 5.1.        ELIGIBILITY AND PARTICIPATION.   SUBJECT TO THE PROVISIONS
OF THE PLAN, THE COMMITTEE MAY, FROM TIME TO TIME, RECOMMEND TO THE FULL BOARD
THE NON-EMPLOYEE DIRECTORS TO WHOM AWARDS SHALL BE GRANTED AND SHALL DETERMINE
THE NATURE AND AMOUNT OF EACH AWARD.

ARTICLE VI.   Stock Options

 


SECTION 6.1.        GRANT OF STOCK OPTIONS.   SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN, STOCK OPTIONS MAY BE GRANTED TO A NON-EMPLOYEE DIRECTOR
AT ANY TIME AND FROM TIME TO TIME, AS SHALL BE DETERMINED BY THE BOARD UPON
RECOMMENDATION OF THE COMMITTEE.  THE COMMITTEE SHALL RECOMMEND TO THE FULL
BOARD THE NUMBER OF SHARES OF STOCK SUBJECT TO STOCK OPTIONS GRANTED TO EACH
PARTICIPANT (SUBJECT TO ARTICLE IV HEREIN) AND, CONSISTENT WITH THE PROVISIONS
OF THE PLAN, TERMS AND CONDITIONS PERTAINING TO SUCH STOCK OPTIONS.


(A)           DIVIDEND EQUIVALENTS AND OTHER DISTRIBUTIONS.   THE COMMITTEE
SHALL RECOMMEND TO THE FULL BOARD WHETHER AND TO WHAT EXTENT ANY PARTICIPANT
SHALL BE ENTITLED TO DIVIDEND EQUIVALENTS AND/OR OTHER DISTRIBUTIONS PAID WITH
RESPECT TO STOCK OPTIONS, PROVIDED THAT ANY SUCH RIGHT SHALL BE EVIDENCED BY AN
AWARD AGREEMENT CONTAINING TERMS AND CONDITIONS THAT ARE CONSISTENT WITH THE
PROVISIONS OF SECTION 409A AND APPLICABLE GUIDANCE PROMULGATED THEREUNDER.


SECTION 6.2.        STOCK OPTION AWARD AGREEMENT.   EACH STOCK OPTION GRANT
SHALL BE EVIDENCED BY AN AWARD AGREEMENT THAT SHALL SPECIFY THE OPTION EXERCISE
PRICE, THE TERM OF THE STOCK OPTION (WHICH SHALL NOT BE GREATER THAN TEN YEARS),
THE NUMBER OF SHARES OF STOCK TO WHICH THE STOCK OPTION PERTAINS, THE EXERCISE
PERIOD AND SUCH OTHER PROVISIONS AS THE BOARD SHALL DETERMINE UPON
RECOMMENDATION OF THE COMMITTEE.  THE OPTION EXERCISE PRICE SHALL NOT BE LESS
THAN 100 % OF THE FAIR MARKET VALUE OF THE STOCK ON THE DATE OF GRANT.


(A)           VESTING.  EXCEPT AS OTHERWISE RECOMMENDED BY THE COMMITTEE TO THE
FULL BOARD AND SET FORTH IN THE APPLICABLE AWARD AGREEMENT EVIDENCING A STOCK
OPTION, EACH STOCK OPTION SHALL VEST IN THREE INSTALLMENTS AS FOLLOWS:  (I) ON
EACH OF THE FIRST AND SECOND ANNIVERSARIES OF THE DATE OF GRANT, AS TO ONE-THIRD
OF THE SHARES OF STOCK SUBJECT TO SUCH STOCK OPTION (WITH ANY RESULTING
FRACTIONAL SHARE ROUNDED TO THE NEAREST WHOLE SHARE) AND (II) ON THE THIRD
ANNIVERSARY OF THE DATE OF GRANT, AS TO THE REMAINING UNVESTED PORTION OF SUCH
STOCK OPTION.


SECTION 6.3.        EXERCISE OF AND PAYMENT FOR STOCK OPTIONS.   STOCK OPTIONS
GRANTED UNDER THE PLAN SHALL BE EXERCISABLE AT SUCH TIMES AND SHALL BE SUBJECT
TO SUCH RESTRICTIONS AND CONDITIONS AS THE BOARD SHALL IN EACH INSTANCE APPROVE
UPON RECOMMENDATION OF THE COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, A

5


--------------------------------------------------------------------------------





 

Participant may exercise a Stock Option at any time during the Exercise Period. 
Stock Options shall be exercised by the delivery of a written notice of exercise
to the Company or its designee, setting forth the number of shares of Stock with
respect to which the Stock Option is to be exercised, accompanied by provision
for full payment of the Stock.  The Option Exercise Price shall be payable: 
(i) in cash or its equivalent, (ii) by tendering (by actual delivery of shares
or by attestation) previously acquired shares of Stock having an aggregate Fair
Market Value at the time of exercise equal to the total Option Exercise Price,
(iii) by broker-assisted cashless exercise, (iv) by share withholding or (v) by
a combination of (i), (ii), (iii) and/or (iv).  As soon as practicable after
receipt of a written notification of exercise of a Stock Option and provisions
for full payment therefor, the Company shall (a) deliver to the Participant, in
the Participant’s name or the name of the Participant’s designee, a stock
certificate or certificates in an appropriate aggregate amount based upon the
number of shares of Stock purchased under the Stock Option, or (b) cause to be
issued in the Participant’s name or the name of the Participant’s designee, in
book-entry form, an appropriate number of shares of Stock based upon the number
of shares of Stock purchased under the Stock Option.


SECTION 6.4.        TERMINATION OF DIRECTOR STATUS.   EXCEPT AS OTHERWISE
RECOMMENDED BY THE COMMITTEE TO THE FULL BOARD AND SET FORTH IN THE APPLICABLE
AWARD AGREEMENT EVIDENCING A STOCK OPTION, THE PROVISIONS OF THIS SECTION 6.4
RELATED TO VESTING AND EXERCISE OF STOCK OPTIONS SHALL APPLY.


(A)           VESTING.   UPON A NON-EMPLOYEE DIRECTOR’S MANDATORY RETIREMENT
PURSUANT TO THE POLICIES OF THE BOARD, THE UNVESTED PORTIONS OF ANY OUTSTANDING
STOCK OPTIONS HELD BY SUCH NON-EMPLOYEE DIRECTOR SHALL FULLY VEST.  UPON THE
TERMINATION OF A NON-EMPLOYEE DIRECTOR’S TENURE FOR ANY OTHER REASON, THE
UNVESTED PORTIONS OF ANY OUTSTANDING STOCK OPTIONS SHALL EXPIRE AND NO STOCK
OPTIONS GRANTED TO SUCH NON-EMPLOYEE DIRECTOR SHALL VEST AFTER THE TERMINATION
OF SUCH NON-EMPLOYEE DIRECTOR’S TENURE ON THE BOARD.


(B)           EXERCISE PERIOD.   UPON THE TERMINATION OF THE NON-EMPLOYEE
DIRECTOR’S POSITION ON THE BOARD OF THE COMPANY FOR ANY REASON, EACH OUTSTANDING
VESTED AND PREVIOUSLY UNEXERCISED STOCK OPTION SHALL EXPIRE THREE MONTHS AFTER
THE DATE OF SUCH TERMINATION; PROVIDED THAT (A) UPON THE TERMINATION OF A
PARTICIPANT’S POSITION ON THE BOARD AS A RESULT OF DEATH OR DISABILITY, EACH
OUTSTANDING VESTED AND PREVIOUSLY UNEXERCISED STOCK OPTION SHALL EXPIRE TWO
YEARS AFTER THE DATE OF HIS OR HER TERMINATION AS A NON-EMPLOYEE DIRECTOR; AND
(B) UPON THE MANDATORY RETIREMENT OF A PARTICIPANT PURSUANT TO THE POLICIES OF
THE BOARD, EACH OUTSTANDING VESTED AND PREVIOUSLY UNEXERCISED STOCK OPTION SHALL
EXPIRE FIVE YEARS AFTER THE DATE OF HIS OR HER TERMINATION AS A NON-EMPLOYEE
DIRECTOR.  IN NO EVENT SHALL THE PROVISIONS OF THIS SECTION 6.4 OPERATE TO
EXTEND THE ORIGINAL EXPIRATION DATE OF ANY STOCK OPTION.


SECTION 6.5             TRANSFERABILITY OF OPTIONS.   EXCEPT AS OTHERWISE
RECOMMENDED BY THE COMMITTEE TO THE FULL BOARD AND SET FORTH IN THE APPLICABLE
AWARD AGREEMENT, ALL STOCK OPTIONS GRANTED TO A PARTICIPANT UNDER THE PLAN SHALL
BE EXERCISABLE DURING HIS OR HER LIFETIME ONLY BY SUCH PARTICIPANT OR BY SUCH
PARTICIPANT’S GUARDIAN OR OTHER LEGAL REPRESENTATIVE, AND NO STOCK OPTION
GRANTED UNDER THE PLAN MAY BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE
ALIENATED OR HYPOTHECATED, OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION; PROVIDED, HOWEVER, THAT THE VESTED PORTIONS OF STOCK OPTIONS MAY
BE TRANSFERRED BY THE PARTICIPANT DURING HIS LIFETIME TO ANY FAMILY MEMBER.  A
TRANSFER OF A STOCK OPTION PURSUANT HERETO MAY ONLY BE EFFECTED BY THE

6


--------------------------------------------------------------------------------





 

Company at the written request of a Participant and shall become effective only
when recorded in the Company’s record of outstanding Stock Options.  In the
event a Stock Option is transferred as contemplated herein, such transferred
Stock Option may not be subsequently transferred by the transferee except by
will or the laws of descent and distribution.  Otherwise, a transferred Stock
Option shall continue to be governed by and subject to the terms and limitations
of the Plan and the relevant Award Agreement, and the transferee shall be
entitled to the same rights as the Participant, as if no transfer had taken
place.  In no event shall a Stock Option be transferred for consideration.


SECTION 6.6.            CHANGE OF CONTROL.   IN THE EVENT OF A CHANGE OF CONTROL
OF THE COMPANY, AS DEFINED BY THE BOARD, THE STOCK OPTIONS MAY BE ASSUMED BY THE
SUCCESSOR CORPORATION OR A PARENT OF SUCH SUCCESSOR CORPORATION OR SUBSTANTIALLY
EQUIVALENT STOCK OPTIONS MAY BE SUBSTITUTED BY THE SUCCESSOR CORPORATION OR A
PARENT OF SUCH SUCCESSOR CORPORATION, AND IF THE SUCCESSOR CORPORATION DOES NOT
ASSUME THE STOCK OPTIONS OR SUBSTITUTE OPTIONS, THEN ALL OUTSTANDING AND
UNVESTED STOCK OPTIONS SHALL BECOME IMMEDIATELY EXERCISABLE AND ALL OUTSTANDING
STOCK OPTIONS SHALL TERMINATE IF NOT EXERCISED AS OF THE DATE OF THE CHANGE OF
CONTROL (OR OTHER PRESCRIBED PERIOD OF TIME).  THE COMPANY SHALL PROVIDE AT
LEAST 30 DAYS PRIOR WRITTEN NOTICE OF THE CHANGE OF CONTROL TO THE HOLDERS OF
ALL OUTSTANDING STOCK OPTIONS, WHICH NOTICE SHALL STATE WHETHER (A) THE STOCK
OPTIONS WILL BE ASSUMED BY THE SUCCESSOR CORPORATION OR SUBSTANTIALLY EQUIVALENT
STOCK OPTIONS WILL BE SUBSTITUTED BY THE SUCCESSOR CORPORATION, OR (B) THE STOCK
OPTIONS ARE THEREAFTER VESTED AND EXERCISABLE AND WILL TERMINATE IF NOT
EXERCISED AS OF THE DATE OF THE CHANGE OF CONTROL (OR OTHER PRESCRIBED PERIOD OF
TIME).

 

ARTICLE VII.   Restricted Stock and Restricted Stock Units

 


SECTION 7.1.        GRANT OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS.  
SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, RESTRICTED STOCK AND/OR
RESTRICTED STOCK UNITS MAY BE GRANTED TO A NON-EMPLOYEE DIRECTOR AT ANY TIME AND
FROM TIME TO TIME, AS SHALL BE DETERMINED BY THE BOARD UPON RECOMMENDATION OF
THE COMMITTEE.  THE COMMITTEE SHALL RECOMMEND TO THE FULL BOARD THE NUMBER OF
SHARES OF RESTRICTED STOCK AND/OR RESTRICTED STOCK UNITS GRANTED TO EACH
PARTICIPANT (SUBJECT TO ARTICLE IV HEREIN) AND, CONSISTENT WITH THE PROVISIONS
OF THE PLAN, THE TERMS AND CONDITIONS PERTAINING TO SUCH AWARDS.


(A)           DIVIDENDS, DIVIDEND EQUIVALENTS AND OTHER DISTRIBUTIONS.   THE
COMMITTEE SHALL RECOMMEND TO THE FULL BOARD WHETHER AND TO WHAT EXTENT ANY
PARTICIPANT SHALL BE ENTITLED TO CASH DIVIDENDS, DIVIDEND EQUIVALENTS AND/OR
OTHER DISTRIBUTIONS PAID WITH RESPECT TO RESTRICTED STOCK AND RESTRICTED STOCK
UNITS, PROVIDED THAT ANY SUCH RIGHT SHALL BE EVIDENCED BY AN AWARD AGREEMENT
CONTAINING TERMS AND CONDITIONS THAT ARE CONSISTENT WITH THE PROVISIONS OF
SECTION 409A AND APPLICABLE GUIDANCE PROMULGATED THEREUNDER.


SECTION 7.2.        RESTRICTED STOCK/RESTRICTED STOCK UNIT AWARD AGREEMENT.  
EACH GRANT OF RESTRICTED STOCK AND/OR RESTRICTED STOCK UNITS GRANT SHALL BE
EVIDENCED BY AN AWARD AGREEMENT THAT SHALL SPECIFY THE NUMBER OF SHARES OF
RESTRICTED STOCK AND/OR RESTRICTED STOCK UNITS GRANTED, THE PERIOD OR PERIODS OF
RESTRICTION, THE CONDITIONS UPON WHICH RESTRICTED STOCK AND/OR RESTRICTED STOCK
UNITS SHALL NO LONGER BE FORFEITABLE, AND SUCH OTHER PROVISIONS AS RECOMMENDED
BY THE COMMITTEE.

7


--------------------------------------------------------------------------------





 


SECTION 7.3.        TRANSFERABILITY.   RESTRICTED STOCK AND RESTRICTED STOCK
UNITS GRANTED HEREUNDER MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR
OTHERWISE ALIENATED OR HYPOTHECATED UNTIL THE END OF THE APPLICABLE PERIOD OF
RESTRICTION RECOMMENDED BY THE COMMITTEE AND SPECIFIED IN THE AWARD AGREEMENT. 
DURING THE APPLICABLE PERIOD OF RESTRICTION, ALL RIGHTS WITH RESPECT TO THE
RESTRICTED STOCK AND RESTRICTED STOCK UNITS GRANTED TO A PARTICIPANT UNDER THE
PLAN SHALL BE AVAILABLE DURING HIS OR HER LIFETIME ONLY TO SUCH PARTICIPANT OR
HIS OR HER LEGAL REPRESENTATIVE.


SECTION 7.4.        RESTRICTED STOCK CERTIFICATES.   THE COMPANY SHALL HAVE THE
RIGHT TO RETAIN THE CERTIFICATES (IF ANY) REPRESENTING RESTRICTED STOCK IN THE
COMPANY’S POSSESSION UNTIL SUCH TIME AS ALL RESTRICTIONS APPLICABLE TO SUCH
SHARES HAVE BEEN SATISFIED.


SECTION 7.5.        FORFEITURE RESTRICTION.   RESTRICTED STOCK SHALL BECOME
FREELY TRANSFERABLE AND NO LONGER SUBJECT TO FORFEITURE AFTER THE LAST DAY OF
THE PERIOD OF RESTRICTION APPLICABLE THERETO.  UNLESS OTHERWISE DETERMINED BY
THE BOARD UPON RECOMMENDATION OF THE COMMITTEE, THE PERIOD OF RESTRICTION
APPLICABLE TO RESTRICTED STOCK AND RESTRICTED STOCK UNITS SHALL LAPSE UPON THE
EARLIER OF (I) THE DATE OF THE NON-EMPLOYEE DIRECTOR’S DEATH OR DISABILITY AND
(II) THE FIRST ANNIVERSARY OF THE DATE ON WHICH THE NON-EMPLOYEE DIRECTOR IS NO
LONGER SERVING ON THE BOARD.  PAYMENT OF VESTED RESTRICTED STOCK UNITS SHALL BE
MADE FOLLOWING THE CLOSE OF THE PERIOD OF RESTRICTION.  ONCE RESTRICTED STOCK IS
RELEASED FROM THE RESTRICTIONS, THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE A
STOCK CERTIFICATE.  THE BOARD, UPON RECOMMENDATION OF THE COMMITTEE, MAY
DETERMINE WHETHER PAYMENT OF RESTRICTED STOCK UNITS SHALL BE IN CASH OR SHARES
OF STOCK (OR A COMBINATION THEREOF), WHICH HAVE AN AGGREGATE FAIR MARKET VALUE
EQUAL TO THE VALUE OF THE RESTRICTED STOCK UNITS AT THE CLOSE OF THE APPLICABLE
PERIOD OF RESTRICTION.  DELIVERY OF STOCK SHALL BE EFFECTED BY EITHER
(A) DELIVERY TO THE PARTICIPANT, IN THE PARTICIPANT’S NAME OR THE NAME OF THE
PARTICIPANT’S DESIGNEE, A STOCK CERTIFICATE OR CERTIFICATES IN AN APPROPRIATE
AGGREGATE AMOUNT BASED UPON THE NUMBER OF SHARES OF STOCK UNDERLYING THE
RESTRICTED STOCK UNITS, OR (B) BOOK-ENTRY FORM, IN AN APPROPRIATE NUMBER OF
SHARES OF STOCK BASED UPON THE NUMBER OF SHARES OF STOCK UNDERLYING THE
RESTRICTED STOCK UNITS.


SECTION 7.6.        VOTING RIGHTS.   UNLESS OTHERWISE RECOMMENDED BY THE
COMMITTEE TO THE FULL BOARD AND SET FORTH IN THE APPLICABLE AWARD AGREEMENT,
DURING THE PERIOD OF RESTRICTION, PARTICIPANTS MAY EXERCISE FULL VOTING RIGHTS
WITH RESPECT TO THE RESTRICTED STOCK.


SECTION 7.7.        CHANGE OF CONTROL.   IN THE EVENT OF A CHANGE OF CONTROL OF
THE COMPANY, AS DEFINED BY THE BOARD, THE RESTRICTED STOCK UNITS MAY BE ASSUMED
BY THE SUCCESSOR CORPORATION OR A PARENT OF SUCH SUCCESSOR CORPORATION OR
SUBSTANTIALLY EQUIVALENT RESTRICTED STOCK UNITS MAY BE SUBSTITUTED BY THE
SUCCESSOR CORPORATION OR A PARENT OF SUCH SUCCESSOR CORPORATION, AND IF THE
SUCCESSOR CORPORATION DOES NOT ASSUME THE RESTRICTED STOCK UNITS OR SUBSTITUTE
RESTRICTED STOCK UNITS, THEN ALL OUTSTANDING RESTRICTED STOCK UNITS SHALL
IMMEDIATELY BE PAYABLE IN STOCK UPON CONSUMMATION OF THE CHANGE OF CONTROL.  THE
COMPANY SHALL PROVIDE AT LEAST 30 DAYS PRIOR WRITTEN NOTICE OF THE CHANGE OF
CONTROL TO THE HOLDERS OF ALL OUTSTANDING RESTRICTED STOCK UNITS, WHICH NOTICE
SHALL STATE WHETHER (A) THE RESTRICTED STOCK UNITS WILL BE ASSUMED BY THE
SUCCESSOR CORPORATION, OR (B) THE RESTRICTED STOCK UNITS ARE IMMEDIATELY PAYABLE
UPON CONSUMMATION OF THE CHANGE OF CONTROL.

8


--------------------------------------------------------------------------------





 

ARTICLE VIII.   Election to Receive Stock in Lieu of Cash Compensation

 


SECTION 8.1.        GENERAL.   IN LIEU OF RECEIVING THE CASH COMPENSATION,
INCLUDING ANNUAL AND COMMITTEE RETAINER FEES (COLLECTIVELY, THE “ANNUAL RETAINER
FEES”), PAYABLE FOR SERVICES TO BE RENDERED BY A NON-EMPLOYEE DIRECTOR FOR ANY
PERIOD BEGINNING ON JUNE 1 AND CONTINUING TO THE FOLLOWING MAY 31 (OR SUCH OTHER
PERIOD FOR WHICH CASH COMPENSATION IS PAYABLE TO NON-EMPLOYEE DIRECTORS PURSUANT
TO THE POLICIES OF THE BOARD), A NON-EMPLOYEE DIRECTOR MAY MAKE A WRITTEN
IRREVOCABLE ELECTION TO REDUCE THE ANNUAL RETAINER FEES BY A SPECIFIED
PERCENTAGE (WHICH PERCENTAGE SHALL BE IN TEN PERCENT INCREMENTS) AND RECEIVE AN
EQUIVALENT VALUE IN ELECTION SHARES GRANTED IN ACCORDANCE WITH THIS ARTICLE
VIII.


SECTION 8.2.        ELECTION.   THE ELECTION SHALL BE MADE ON A FORM PRESCRIBED
BY THE COMMITTEE AND MUST BE RETURNED TO THE COMMITTEE OR ITS DESIGNEE NO LATER
THAN FIVE BUSINESS DAYS PRIOR TO THE PERIOD FOR WHICH THE ELECTION IS TO BE
EFFECTIVE.  THE ELECTION FORM SHALL STATE THE AMOUNT OF CASH COMPENSATION TO BE
RECEIVED IN THE FORM OF ELECTION SHARES (EXPRESSED AS A PERCENTAGE OF THE CASH
COMPENSATION OTHERWISE PAYABLE IN CASH).   SUCH ELECTION SHALL REMAIN IN EFFECT
UNTIL REVOKED OR CHANGED FOR ANY SUBSEQUENT PERIOD.


SECTION 8.3.        ISSUANCE OF ELECTION SHARES.   IF A NON-EMPLOYEE DIRECTOR
ELECTS PURSUANT TO SECTION 8.2 ABOVE TO RECEIVE ELECTION SHARES, THERE SHALL BE
ISSUED TO SUCH DIRECTOR ON THE FIRST DAY OF THE PERIOD TO WHICH SUCH ELECTION
RELATES AND IS EFFECTIVE, A NUMBER OF ELECTION SHARES EQUAL TO THE AMOUNT OF
COMPENSATION OTHERWISE PAYABLE DIVIDED BY THE FAIR MARKET VALUE OF THE ELECTION
SHARES.  CASH WILL BE PAID TO THE NON-EMPLOYEE DIRECTOR IN LIEU OF ANY
FRACTIONAL ELECTION SHARES BASED UPON THE FAIR MARKET VALUE OF SUCH FRACTIONAL
ELECTION SHARE.

ARTICLE IX.   STOCK AND Other Awards

 


SECTION 9.1.        STOCK AWARDS.   THE BOARD, UPON RECOMMENDATION OF THE
COMMITTEE, SHALL HAVE THE RIGHT TO ISSUE STOCK FREE OF ANY FORFEITURE OR
TRANSFERABILITY RESTRICTIONS.


SECTION 9.2.        OTHER AWARDS.   THE BOARD, UPON RECOMMENDATION OF THE
COMMITTEE, SHALL HAVE THE RIGHT TO GRANT OTHER AWARDS AND DETERMINE THE MANNER
AND TIMING OF PAYMENT UNDER OR SETTLEMENT OF ANY SUCH AWARDS.


(A)           DIVIDENDS, DIVIDEND EQUIVALENTS AND OTHER DISTRIBUTIONS.   THE
COMMITTEE SHALL RECOMMEND TO THE FULL BOARD WHETHER AND TO WHAT EXTENT ANY
PARTICIPANT SHALL BE ENTITLED TO CASH DIVIDENDS, DIVIDEND EQUIVALENTS AND/OR
OTHER DISTRIBUTIONS PAID WITH RESPECT TO SUCH OTHER AWARDS, PROVIDED THAT ANY
SUCH RIGHT SHALL BE EVIDENCED BY AN AWARD AGREEMENT CONTAINING TERMS AND
CONDITIONS THAT ARE CONSISTENT WITH THE PROVISIONS OF SECTION 409A AND
APPLICABLE GUIDANCE PROMULGATED THEREUNDER.

ARTICLE X.   Amendment, Modification and Termination

 


SECTION 10.1.      THE BOARD MAY, AT ANY TIME AND FROM TIME TO TIME, ALTER,
AMEND, SUSPEND OR TERMINATE THE PLAN, IN WHOLE OR IN PART, PROVIDED THAT NO
AMENDMENT SHALL BE MADE WHICH SHALL INCREASE THE TOTAL NUMBER OF SHARES OF STOCK
THAT MAY BE ISSUED UNDER THE PLAN,

9


--------------------------------------------------------------------------------





 

materially modify the requirements for participation in the Plan, or materially
increase the benefits accruing to Participants under the Plan, in each case
unless such amendment is approved by the stockholders of the Company.  The Plan
was amended and restated by the Board at a meeting held on September 10, 2006.

ARTICLE XI.   Successors

 


SECTION 11.1.      ALL OBLIGATIONS OF THE COMPANY UNDER THE PLAN, WITH RESPECT
TO AWARDS GRANTED HEREUNDER, SHALL BE BINDING ON ANY SUCCESSOR TO THE COMPANY,
WHETHER THE EXISTENCE OF SUCH SUCCESSOR IS THE RESULT OF A DIRECT OR INDIRECT
PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE OF ALL OR SUBSTANTIALLY ALL OF THE
BUSINESS AND/OR ASSETS OF THE COMPANY.

ARTICLE XII.   General Provisions

 


SECTION 12.1.      GENDER AND NUMBER.   EXCEPT WHERE OTHERWISE INDICATED BY THE
CONTEXT, ANY MASCULINE TERM USED HEREIN ALSO SHALL INCLUDE THE FEMININE, THE
PLURAL SHALL INCLUDE THE SINGULAR AND THE SINGULAR SHALL INCLUDE THE PLURAL.


SECTION 12.2.      SEVERABILITY.   IN THE EVENT ANY PROVISION OF THE PLAN SHALL
BE HELD ILLEGAL OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY SHALL
NOT AFFECT THE REMAINING PARTS OF THE PLAN, AND THE PLAN SHALL BE CONSTRUED AND
ENFORCED AS IF THE ILLEGAL OR INVALID PROVISION HAD NOT BEEN INCLUDED.


SECTION 12.3.      REQUIREMENTS OF LAW.   THE GRANTING OF AWARDS AND THE
ISSUANCE OF STOCK UNDER THE PLAN SHALL BE SUBJECT TO ALL APPLICABLE LAWS, RULES
AND REGULATIONS, AND TO SUCH APPROVALS BY ANY GOVERNMENTAL AGENCIES OR NATIONAL
SECURITIES EXCHANGES AS MAY BE REQUIRED.


SECTION 12.4.      GOVERNING LAW.   TO THE EXTENT NOT PREEMPTED BY FEDERAL LAW,
THE PLAN, AND ALL AGREEMENTS HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAWS OF THE STATE OF DELAWARE, EXCEPT WITH REGARD TO
CONFLICTS OF LAW PROVISIONS.


SECTION 12.5.      CODE SECTION 409A COMPLIANCE.   TO THE EXTENT APPLICABLE, IT
IS INTENDED THAT THIS PLAN AND ANY AWARDS GRANTED HEREUNDER COMPLY WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE AND ANY RELATED REGULATIONS OR OTHER
GUIDANCE PROMULGATED WITH RESPECT TO SUCH SECTION BY THE U.S. DEPARTMENT OF THE
TREASURY OR THE INTERNAL REVENUE SERVICE (“SECTION 409A”).  ANY PROVISION THAT
WOULD CAUSE THE PLAN OR ANY AWARD GRANTED HEREUNDER TO FAIL TO SATISFY SECTION
409A SHALL HAVE NO FORCE OR EFFECT UNTIL AMENDED TO COMPLY WITH SECTION 409A,
WHICH AMENDMENT MAY BE RETROACTIVE TO THE EXTENT PERMITTED BY SECTION 409A.


SECTION 12.6.          RIGHTS OF BOARD MEMBERS.   NOTHING IN THIS PLAN SHALL
INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHTS OF STOCKHOLDERS OF THE COMPANY OR
THE BOARD TO ELECT OR REMOVE MEMBERS OF THE BOARD AT ANY TIME OR CONFER UPON ANY
PARTICIPANT ANY RIGHT TO CONTINUE AS A MEMBER OF THE BOARD.


SECTION 12.7.      NO RIGHT TO SPECIFIC ASSETS.   NOTHING CONTAINED IN THE PLAN
AND NO ACTION TAKEN PURSUANT TO THE PLAN SHALL CREATE OR BE CONSTRUED TO CREATE
A TRUST OF ANY KIND OR ANY FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY AND ANY
PARTICIPANT, THE EXECUTOR, ADMINISTRATOR OR OTHER PERSONAL REPRESENTATIVE OR
DESIGNATED BENEFICIARY OF SUCH PARTICIPANT, OR ANY OTHER

10


--------------------------------------------------------------------------------





 

persons.  To the extent that any Participant or his executor, administrator, or
other personal representative, as the case may be, acquires a right to receive
any benefit from the Company pursuant to the Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company.


SECTION 12.8.      RIGHTS AS A STOCKHOLDER.   A PARTICIPANT SHALL HAVE NO RIGHTS
AS A STOCKHOLDER WITH RESPECT TO ANY STOCK UNTIL HE SHALL HAVE BECOME THE HOLDER
OF RECORD OF SUCH STOCK.

.

 

11


--------------------------------------------------------------------------------